Citation Nr: 1118046	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a stroke as secondary service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by the Wichita, Kansas RO, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for hypertension secondary to diabetes.  The RO also denied service connection for residuals of a cerebral vascular accident (CVA) or stroke secondary to the service-connected diabetes.  

(The decision below addresses the applications to reopen.  The underlying claims of service connection are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In a decision dated in October 2006, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for residuals of a stroke secondary to diabetes.  The veteran did not appeal that decision.  

2.  The evidence associated with the record since the October 2006 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  In an unappealed November 2005 rating decision, the RO denied service connection for hypertension as secondary to diabetes.  

4.  The evidence associated with the claims file subsequent to the November 2005 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for hypertension secondary to diabetes and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since a final October 2006 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for residuals of a stroke secondary to service-connected diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

2.  Evidence received since a final November 2005 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for hypertension secondary to diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would trigger the Secretary's duty to provide a medical examination or opinion.  (For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

I.  Background

The Veteran served on active duty from May 1966 to May 1968.  The Veteran's DD Form 214 reflects that he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  The service treatment reports are completely silent with respect to any complaints or findings of hypertension or a stroke.  On the occasion of the separation examination in May 1968, the Veteran denied any history of high blood pressure, dizziness or fainting spells or any paralysis.  His blood pressure reading was 124/82, and a neurological evaluation was normal.  

Of record are private treatment reports from Dr. Phillip E. Bortmes, dated from December 1989 to March 2002.  These records reflect diagnoses of diabetes mellitus, hypertension, and cerebrovascular accident.  

By a rating action in September 2002, the RO granted service connection for diabetes mellitus, type II.  

Received in September 2002 were additional treatment records from St. John's Medical Center dated from October 1987 to August 2002.  These records show that the Veteran received clinical attention and treatment for hypertension, diabetes mellitus, and renal lithiasis.  When seen in March 2002, it was noted that the Veteran had had a recent CVA.  

Of record is a statement from Dr. Phillip E. Bortmes, dated in October 2002, indicating that the Veteran has diabetes mellitus, type II, that has contributed to major stroke resulting in permanent partial paralysis of his right side.  

Received in April 2003 were VA progress notes dated from September 2002 through April 2003, which show that the Veteran received clinical attention and treatment for diabetes mellitus, CVA and hypertension.  

The Veteran was afforded a VA examination in May 2003.  Following a review of the claims folder, the examiner stated that, in light of the decades of uncontrolled hypertension and noncompliance with monitoring his blood pressure, it is not as likely as not that the Veteran's cerebrovascular accident (CVA) was associated with the diabetes mellitus.  The examiner stated that the CVA was more likely a direct result of hypertension.  The examiner further noted that there was no evidence that the Veteran has ever had any renal impairment associated with his diabetes mellitus; therefore, he stated that the hypertension was also not a secondary condition of diabetes mellitus.  

By a rating action in May 2003, the RO denied the Veteran's claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.  This decision was based on a finding that the evidence did not show any evidence of hypertension during military service; nor did the evidence show that it was related to diabetes mellitus.  The RO also denied service connection for residuals of CVA, including as secondary to diabetes mellitus, based on a finding that there was no evidence of this disability during service; and, the evidence did not show that residuals of CVA were related to diabetes.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in June 2003.  He did not appeal.  

Received in April 2005 were private treatment reports, dated from January 2002 through August 2002, which show that the Veteran received treatment for residuals of a cerebrovascular accident, and hypertension.  These records show that the Veteran was admitted to a private hospital in January 2002 with symptoms consistent with a pontine infarct.  The discharge diagnoses were brainstem infarction and hypertension.  Subsequently received were VA progress notes dated from April 2003 through October 2005 showing ongoing treatment for residuals of a stroke.  

In January 2006, the Veteran sought to reopen his claim of entitlement to service connection for residuals of a stroke secondary to type II diabetes mellitus.  Submitted in support of his claim was a statement from Dr. Phillip E. Bortmes, dated in December 2005, wherein he stated that the Veteran's stroke was related to the type II diabetes mellitus.  

Received in July 2006 were VA progress notes dated from November 2005 through June 2006 showing that the Veteran received ongoing clinical evaluation and treatment for hypertension, diabetes, and residuals of cerebrovascular accident.  

Received in August 2006 was a medical statement from a doctor at the Frisbie Chiropractic clinic, dated in March 2005, indicating that the Veteran had been seen in their office twice in the past year for low back pain; on both instances, he fell while trying to perform normal activities due to the cerebral vascular accident that affected his equilibrium.  The physician noted that the Veteran complains of balance problems and falling on a regular basis.  The physician reported that the Veteran had difficulty performing all cerebellar neurological testing procedures.  

VA progress notes dated from July 2006 through September 2006 show that the Veteran received ongoing clinical evaluation and treatment for diabetes, hypertension, and residuals of cerebrovascular accident.  

By a rating action in October 2006, the RO confirmed its previous denial of service connection for residuals of a stroke secondary to diabetes; the denial was based on a finding that there was no evidence linking the CVA to military service or the service-connected diabetes mellitus.  The Veteran did not appeal that decision.  

In a statement dated in January 2007, the Veteran's representative stated that they were seeking to reopen the claims of entitlement to service connection for hypertension and residuals of a stroke.  Submitted in support of the claims were VA progress notes dated from June 2006 to September 2007.  These records show that the Veteran received ongoing clinical evaluation and treatment for diabetes, hypertension, and residuals of cerebrovascular accident.  

Of record is a statement from Dr. Phillip E. Bortmes, dated in October 2007, stating that the Veteran has diabetes and hypertension, and he had a stroke secondary to those conditions on January 29, 2002.  Dr. Bortmes also noted that the Veteran had a long history of kidney stones.  He further noted that the Veteran had dizziness secondary to his pontine stroke.  In another statement, dated in April 2008, Dr. Bortmes reported that the Veteran had a stroke in 2002 as a result of his hypertension and his diabetes.  Dr. Bortmes explained that diabetes is a risk factor for strokes and stroke is a common complication of diabetes.  In yet another medical statement, dated in May 2008, Dr. Bortmes stated that the Veteran had a stroke in 2002 as a result of his hypertension, which was diagnosed in 1986, and diabetes, which was diagnosed in 1989.  Dr. Bortmes stated that it is at least as likely as not that his hypertension is proximately due to or the result of his service-connected diabetes.  

II.  Analysis

As noted above, in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

Service connection for hypertension and residuals of CVA (stroke) was denied in a May 2003 rating decision.  The decision was based on a finding that the evidence did not show that residuals of a stroke were related to his military service or his service-connected diabetes mellitus.  Rather, a VA examination stated it was not as likely as not that the Veteran's cerebrovascular accident (CVA) was associated with the diabetes; he stated that it is more likely a direct result of hypertension.  The examiner further noted that hypertension was also not a secondary condition of diabetes mellitus.  A rating action in November 2005 confirmed and continued the previous denial of service connection for hypertension on the same bases.  In October 2006, the RO confirmed and continued the previous denials of the claim for service connection for CVA secondary to diabetes mellitus, type II, based on a finding that there was no showing of a relationship between military service or the service-connected diabetes.  The Veteran did not appeal and as such, the prior decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence added to the record since the October 2006 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence, which includes VA as well as private treatment reports, including private medical statements.  Significantly, the new medical evidence includes private medical statements from Dr. Bortmes,  wherein he stated that the Veteran's hypertension was due to diabetes and the subsequent stroke was secondary to the diabetes and hypertension.  In his April 2008 statement, Dr. Bortmes further explained that diabetes is a risk factor for stroke and stroke is a common complication of diabetes.  Since the previous denial was premised on a finding that hypertension and the residuals of a stroke (CVA) were not shown to be related to diabetes mellitus, evidence suggesting that these problems are due to or secondary to diabetes mellitus tends to substantiate the claims.  Hence, the additional evidence received is both new and material, and the claims of service connection should be reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension as secondary to diabetes mellitus is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for residuals of a stroke as secondary to diabetes mellitus is reopened.  


REMAND

Having determined that the Veteran's claims of entitlement to service connection for residuals of a stroke and hypertension as secondary to diabetes mellitus, is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claims under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

The Veteran seeks service connection for hypertension secondary to diabetes mellitus type II.  Service connection on a secondary basis can be granted based on a direct connection, i.e., the claimed disability is proximately due to or the result of the service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection also can be granted based on aggravation.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The Veteran underwent a VA examination in May 2003.  The examiner (ARNP) noted that the veteran was being treated for uncontrolled hypertension prior to October 1987; and the first notation of blood sugar elevation was in December 1989.  The examiner further noted that the medical evidence establishes that in November 2001, it was noted that the onset of the Veteran's diabetes was in 1993.  Following a review of the record, the examiner stated that, in light of the decades of uncontrolled hypertension and noncompliance with monitoring his blood pressure, it is not as likely as not that his cerebrovascular accident was associated with the diabetes mellitus, but it was much more likely a direct result of his hypertension.  The examiner further noted that there is no evidence that the Veteran ever had any renal impairment associated with his diabetes mellitus; therefore, she concluded that the hypertension was not a secondary condition of diabetes mellitus.  

The examination report, however, did not address the issue of whether the Veteran's service-connected diabetes mellitus aggravated the hypertension beyond the natural progress of the disease.  As the issue of aggravation was not addressed, the May 2003 examination is insufficient and another examination should be provided before this claim can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is a conflict in the medical evidence of record regarding the etiology of the Veteran's stroke, which he suffered in January 2002.  Significantly, on the occasion of the VA examination in May 2003, the VA examiner stated that the Veteran's stroke was less likely due to his diabetes.  The examiner stated that the stroke was more likely due to the decades of uncontrolled hypertension and noncompliance with monitoring his blood pressure.  On the contrary, in an April 2008 medical statement, Dr. Bortmes explained that diabetes is a risk factor for stroke and stroke is a common complication of diabetes.  Accordingly, the etiology of the Veteran's stroke should be, to the extent possible, clarified on remand.  

In a statement in lieu of VA Form 9, dated in August 2009, the Veteran's Attorney correctedly pointed out that the May 2003 VA examination had been conducted by a nurse practitioner.  It is significant that this examination was not cosigned by a medical doctor.  According to M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a), an examination report must be signed by a medical doctor when an examination has been conducted by a physician assistant or nurse practitioner, therefore, the examination report should be deemed inadequate for rating purposes.  In light of the foregoing, when scheduling the examination of the Veteran, the AOJ should ensure that the VA examination report complies with the requirements of M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18 (a).  

Accordingly, the case is REMANDED to the AOJ for the following:

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his hypertension or residuals of a stroke.  After the veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After obtaining records, the Veteran should be afforded VA examination(s) to determine the etiology of his hypertension and CVA.  The claims folder must be made available to and be reviewed by the examiner(s).  Any testing deemed necessary should be performed.  

With regard to the Veteran's hypertension, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or made worse (permanently worsened beyond normal progression) by the Veteran's diabetes mellitus.  The opinion should be explained in detail, especially in the context of the record that appears to show that the Veteran had a diagnosis of hypertension before diabetes was discovered.

With regard to the Veteran's stroke, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the CVA was caused or residuals thereof made worse (permanently worsened beyond normal progression) by either the Veteran's diabetes mellitus or his hypertension.  The examiner should set forth a rationale for all opinions expressed and conclusions reached.  

(The Board notes that if any examination is conducted by a physician's assistant or nurse practitioner, the examination report must also be signed by a medical doctor.)  

3.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


